 

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

~~~ UNITED STATES DISTRICT CQUR’
SOUTHERN DISTRICT OF CALIFORNIA _ clERK US DIsTRICT COURT

|

I
ol
mo
oS
mo
=

|

a

|

 

 

 

  

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN
Vv. ‘(For Offenses Committed On or After NOvember 1,
JORGE SANCHEZ OCHOA (1)
Case Number: 3:19-CR-02060-JM
Lauren Williams
: , Defendant’s Attorney

USM Number 7A977-298

Cl —

THE DEFENDANT:

pleaded guilty to count(s) One of the Information

 

C1] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
21:952,960 - Importation Of Cocaine (Felony) : : 1
The defendant is sentenced as provided in pages 2 through 2 of this judgement.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

Ol The defendant has been found not guilty on count(s)

 

F] Count(s) is dismissed on the motion of the United States.

S| Assessment: $100.00.

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

XK] No fine [] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of -
_any material change in the defendant’s economic circumstances.

January 17,2020

Date of Imposition of Sentence

 

 

UNITED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT. ............ JORGE SANCHEZ OCHOA (1)... .. . ne dS udgment - Page 2 of 2
CASE NUMBER: 3:19-CR-02060-JM ;

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Fifteen (1 °) month as to Count 1.

OO

| Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
O at AM. on

 

 

O as notified by the United States. Marshal.

The defendant must surrender for s service of sentence at the institution designated by the Bureau of
Prisons:

O onor before

C] as notified by the United States Marshal.

(1 as notified by the Probation or Pretrial Services Office.

- RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

 

, with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

_ By DEPUTY UNITED STATES MARSHAL

3:19-CR-02060-JM

 
